UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 04-2026



CHARLES OGBAEGBE,

                                              Plaintiff - Appellant,

          versus


HAMPTON UNIVERSITY,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News. Tommy E. Miller, Magistrate
Judge. (CA-04-25-4)


Submitted:   June 30, 2005                  Decided:   July 19, 2005


Before WILKINSON, LUTTIG, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Austin Goman, Detroit, Michigan, for Appellant.    Laura G. Fox,
LAURA G. FOX, PLLC, Warrenton, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Charles I. Ogbaegbe appeals the magistrate judge’s order

granting the Defendant’s motion for summary judgment.*                        We review

de novo a district court’s order granting summary judgment and view

the facts in the light most favorable to the nonmoving party.

Price v. Thompson, 380 F.3d 209, 212 (4th Cir. 2004).                             Summary

judgment is appropriate when no genuine issue of material fact

exists and the moving party is entitled to judgment as a matter of

law.       See Fed. R. Civ. P. 56(c); United States Dep’t of Labor v.

N.C. Growers Ass’n, 377 F.3d 345, 350 (4th Cir. 2004).                            Summary

judgment will be granted unless a reasonable jury could return a

verdict       for    the    nonmoving   party      on    the    evidence     presented.

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 251-52 (1986).

               To the extent Ogbaegbe alleges educational malpractice,

that is not a cognizable cause of action in Virginia.                                 See

Sellers v. School Bd. of the City of Manassas, 960 F. Supp. 1006,

1012       (E.D.    Va.    1997),   aff’d,   141   F.3d       524   (4th   Cir.    1998).

Furthermore, no genuine issue of material fact exists to inhibit

summary judgment on the breach of contract allegation.                         Finally,

Ogbaegbe’s statutory claims are barred by the applicable statute of

limitations,          as    neither     he   nor        his    agent,      attorney    or

representative “commenced such action or . . . filed by registered



       *
      This case was decided by the magistrate judge upon consent of
the parties under 28 U.S.C. § 636(c)(1) (2000).

                                         - 2 -
mail a written statement of the nature of the claim with the

potential defendant or defendants within 180 days of the occurrence

of the alleged violation.”    Va. Code Ann. § 51.6-45(B) (Michie

2000).

          Accordingly, we affirm the order of the magistrate judge.



                                                          AFFIRMED




                              - 3 -